  Case 3:20-cv-00401-JAG Document 33 Filed 07/28/20 Page 1 of 3 PageID# 125




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division



 KYRA CANNING,
           Plaintiff,

                                                     Lead Civil Action No. 3:20-cv-401-JAG

 WILLIAM SMITH,et al..
                 Defendants.



 JARROD BLACKWOOD,et al., individually
 and on behalf of a class of similarly situated
 individuals.
                Consolidated Plaintiffs,




 JOHN/JANE DOES I-X et al.
                Consolidated Defendants.



                                             ORDER


       This matter comes before the Court on the consolidated plaintiffs' motion for leave to

publish notice prior to class certification (Dk. No. 19) and motion for a protective order(Dk. No.

21). The plaintiffs, on behalf of themselves and others similarly situated, have sued unknown

Richmond police officers. They allege that the defendants violated their constitutional rights

during a protest in Richmond, Virginia, on June 1, 2020.

       In their motion for leave to publish notice prior to class certification (Dk. No. 19), the

plaintiffs seek leave to publish a precertification notice to potential class members "to aid in the

administration of this case and to collect evidence and information that may otherwise be lost or

destroyed." (Dk. No. 20, at 2.)
Case 3:20-cv-00401-JAG Document 33 Filed 07/28/20 Page 2 of 3 PageID# 126
Case 3:20-cv-00401-JAG Document 33 Filed 07/28/20 Page 3 of 3 PageID# 127
